      Case 5:21-cv-01727-EJD Document 13-9 Filed 03/16/21 Page 1 of 7



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     Menlo Park, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                                 UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,             Case No. 4:21-cv-01727-DMR

17                    Plaintiff,                  DECLARATION OF KIRA MAKAGON
                                                  RE: RINGCENTRAL’S MOTION FOR
18          v.                                    EX PARTE TRO

19   RINGCENTRAL, INC.,                            REDACTED VERSION OF
                                                   DOCUMENT SOUGHT TO BE
20                    Defendant.                   SEALED
21
     RINGCENTRAL, INC.,                            Proposed Date: March 17, 2021
22                                                 Proposed Time: 10:00 a.m.
                      Counterclaimant,.
23
            v.
24
     ZOOM VIDEO COMMUNICATIONS, INC.
25
                      Counterdefendant.
26
27

28
                                                         MAKAGON DECL. RE: RINGCENTRAL’S
                                                                         MOTION FOR TRO
                                                                         4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-9 Filed 03/16/21 Page 2 of 7



 1           I, Kira Makagon, declare as follows:

 2           1.      I am an Executive Vice President and the Chief Innovation Officer at RingCentral,

 3   Inc. I state the following facts based on my personal knowledge, except as to facts stated on

 4   information and belief, which I believe to be true. I could and would testify to the facts in this

 5   declaration if called to do so.

 6           2.      I joined RingCentral in the summer of 2012 as the Executive Vice President of

 7   Innovation. Over the course of my career at RingCentral, I have led RingCentral’s global

 8   product, user experience, engineering, and operations functions. In my current role as

 9   RingCentral’s Chief Innovation Officer, I am responsible for helping to define RingCentral’s

10   global product strategy and leading RingCentral’s Corporate Ventures division. I hold a

11   bachelor’s degree in computer science from the University of California, Berkeley, and an MBA

12   from the Haas School of Business at UC Berkeley.

13           3.      Founded in 1999, RingCentral is headquartered in Belmont, California, and

14   employs more than 3,000 employees. RingCentral is a leading provider of enterprise cloud

15   communications, collaboration, and contact center solutions. RingCentral provides unified voice,

16   video meetings, team messaging, digital customer engagement, and integrated contact center

17   solutions for enterprises of all sizes.

18           4.

19

20

21

22           I have worked with Zoom and RingCentral personnel to ensure that products are

23   integrated and function properly, and I have helped manage the parties’ relationship by resolving

24   periodic technical issues and disagreements over the parties’ respective contractual duties.

25           5.      At the time Zoom and RingCentral negotiated the SAA, RingCentral was a leader

26
27

28
                                                                   MAKAGON DECL. RE: RINGCENTRAL’S
                                                                                   MOTION FOR TRO
                                                                                   4:21-CV-01727-DMR
         Case 5:21-cv-01727-EJD Document 13-9 Filed 03/16/21 Page 3 of 7



 1   in unified Communications as a Service (uCaaS),1 but it did not yet have its own video

 2   communications solution. Zoom, on the other hand, had a well-developed video conferencing

 3   solution but no real business telephony capabilities.

 4

 5

 6

 7   RingCentral continues to drive revenue to Zoom as it signs up new customers.

 8

 9

10

11

12

13           6.       RingCentral devotes substantial resources to integrating Zoom’s technology with

14   RingCentral’s.

15

16

17           7.

18

19

20

21

22

23           8.

24

25

26
     1
27     uCaaS refers to a cloud-delivered unified communications model that supports six
     communications functions: (1) Enterprise telephony; (2) Meetings; (3) Unified messaging; (4)
28   Instant messaging; (5) Mobility; and (6) Communications-enabled business processes.
                                                                 MAKAGON DECL. RE: RINGCENTRAL’S
                                                     -3-                         MOTION FOR TRO
                                                                                 4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-9 Filed 03/16/21 Page 4 of 7



 1

 2

 3

 4

 5

 6

 7          9.         In 2019, tensions began to arise between the parties as Zoom started trying to

 8   compete with RingCentral in the uCaaS telephony space.

 9

10                                                                             At some point in 2019,

11   Zoom began telling customers that the parties’ strategic relationship had ended.

12

13                                                                       Zoom then used feature gaps

14   created by its delays to try and win business away from RingCentral. Later, in or about early

15   2020, Zoom removed required RingCentral branding from the Zoom SDK embedded in

16   RingCentral applications.

17                             Eventually, Zoom restored RingCentral’s branding into RingCentral’s

18   version of the Zoom SDK, and for a time, Zoom represented to RingCentral that it would honor

19   its contractual commitments in good faith. But Zoom’s actions were not always consistent with

20   its statements.

21          10.        Tensions continued to escalate after RingCentral’s announced RCV in April 2020.

22   When multiple Zoom security and privacy flaws came to light around that same time, Zoom was

23   slow to provide RingCentral with information related to those issues and was even slower to

24   provide RingCentral with code updates to remedy certain Zoom security flaws.

25          11.

26
27

28
                                                                    MAKAGON DECL. RE: RINGCENTRAL’S
                                                       -4-                          MOTION FOR TRO
                                                                                    4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-9 Filed 03/16/21 Page 5 of 7



 1

 2          12.     RingCentral began offering RCV to select customers in April 2020, and in early

 3   2021, RingCentral began to transition some customers’ video communications service from

 4   Zoom to RCV.

 5

 6

 7

 8

 9

10

11

12

13          13.

14

15

16

17

18

19

20

21          14.

22

23

24                                                                    This statement from Zoom

25   prompted a panicked call from the customer to their RingCentral Customer Service Manager,

26   during which the customer expressed its fears about disruption of video conferencing services that
27   are critical to the customer’s business. Further investigation revealed that other RingCentral sales

28   specialists were hearing similar reports from other customers.
                                                                  MAKAGON DECL. RE: RINGCENTRAL’S
                                                     -5-                          MOTION FOR TRO
                                                                                  4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-9 Filed 03/16/21 Page 6 of 7



 1

 2

 3

 4                                                            . RingCentral’s customers have been

 5   upset by Zoom’s statements and threatened actions, and RingCentral’s relationships with these

 6   customers have been harmed.

 7          19.     It is my belief that Zoom’s conduct threatens to cause RingCentral loss of goodwill

 8   and business. Customer deals and contract extensions that RingCentral is currently working to

 9   close have been in process for months, and RingCentral will face great reputational harm and loss

10   of trust if it is unable to make good on the commitments contemplated for such deals.

11

12          20.

13

14

15

16

17                                   I am informed and believe that Zoom understands these facts

18   because of the nature of the parties’ competitive efforts over the last few years.

19          21.

20

21                                 Zoom’s position makes no sense to me.

22

23                                                                RingCentral has never sold the Zoom

24   APIs or SDKs as stand-alone software.

25          22.     A true and correct copy of the SAA is attached to the Index of Evidence as

26   Exhibit 1.
27

28
                                                                   MAKAGON DECL. RE: RINGCENTRAL’S
                                                     -6-                           MOTION FOR TRO
                                                                                   4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-9 Filed 03/16/21 Page 7 of 7



 1          I declare under penalty of perjury under the laws of the United States of America that the

 2   foregoing is true and correct to the best of my knowledge. Executed this 15th day of March, 2021

 3   at Hillsborough, California.

 4

 5
                                                         ____________________________________
 6                                                             Kira Makagon
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                 MAKAGON DECL. RE: RINGCENTRAL’S
                                                   -7-                           MOTION FOR TRO
                                                                                 4:21-CV-01727-DMR
